ORDER
This court ordered a limited remand so the district court could state on the record whether the sentence remains appropriate now that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), has limited the Sentencing Guidelines to advisory status. See United States v. Paladino, 401 F.3d 471 (7th Cir.2005).
The district judge has now replied that he would today impose the same sentence, knowing of the Sentencing Guidelines’ advisory status. The parties did not respond to our invitation to file arguments in this court regarding the district court’s Paladino remand statement. We do not see any reason why Murph-Jackson’s sentence of 262 months — at the low end of the Guidelines range — would be deemed “unreasonable” in post-Booker practice. The judgment of the district court therefore is AFFIRMED.